The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-14, 16-22, 24-25 and 28-38 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (8,698,147) in view of Kwon et al. (9,287,342), Hayashi et al. (7,538,354), Lee et al. (2016/0062161) and Sashida et al. (2018/0102373) OR over Choi et al. (8,698,147) in view of Kwon et al. (9,287,342), Hayashi et al. (7,538,354), Lee et al. (2016/0062161), Sashida et al. (2018/0102373) and You et al. (8,659,021), each supported by Park et al. (2004/0224241).Regarding claim 1, Choi et al. teach in figure 1 and related text a display panel comprising: 
a substrate 10 comprising a first region (part of region 103) in which a through hole is formed (see figure 14), a second region (part of region 101), and a third region (part of region 102), the third region (part of region 102) being between the first region (part of region 103) and the second region (part of region 101), (all the regions are arbitrarily chosen), (see annotated figure 1 below);
a display element in the second region (part of region 101) and comprising a pixel electrode 31, an opposite electrode 35, and an intermediate layer 33, the intermediate layer 33 being between the pixel electrode 31 and the opposite electrode 35; 
a multi-layered film 11 between the substrate 10 and the pixel electrode 31 and comprising an insulating layer; and 
at least one groove 41d (see figure 14) formed in the multi-layered film 11 in the third region (part of region 102), 
wherein at least one organic material layer, which is included in the intermediate layer, comprises a plurality of portions being separated from each other by the at least one groove (inherently therein). 

Choi et al. do not teach that the multi-layered buffer film comprising an organic insulating layer and an inorganic layer on the organic insulating layer, and do not teach that the third region being entirely surrounded by the second region.
Hayashi et al. teach in figure 1 and related text a multi-layered buffer film comprising an organic insulating layer and an inorganic layer on the organic insulating layer.
Kwon et al. teach in related text a multi-layered buffer film comprising an organic insulating layer and an inorganic layer on the organic insulating layer (alternatively deposited).
Hayashi et al., Kwon et al. and Choi et al., Lee et al., Sashida et al. and You et al.
are analogous art because they are directed to display devices and to guard rings and one of ordinary skill in the art would have had a reasonable expectation of success to modify Choi et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the multi-layered buffer film to comprise an organic insulating layer and an inorganic layer on the organic insulating layer., as taught by Hayashi et al. and Kwon et al., in Choi et al.’s device, in order to provide better protection for the device. 


    PNG
    media_image1.png
    649
    847
    media_image1.png
    Greyscale


Regarding the claimed limitation of “the third region being entirely surrounded by the second region”, Choi et al. teach that the second region is a storage region comprising a capacitor.
Lee et al. teach in figures 1-2 and related text (see e.g. paragraph [0015]) a second region as a storage region being a guard ring 5, which is included in the display region, and entirely surrounding a third region of the device.
Sashida et al. teach in figures 1, 3A and related text (see e.g. paragraph [0070]) that a guard ring 1001 can be a storage region as it includes a capacitor 101.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the third region being entirely surrounded by a guard ring (being the second region), as taught by Lee et al. and Sashida et al., in Choi et al.’s device, in order to provide better protection to the device by using the well-known guard ring.

Regarding the claimed limitation of “wherein at least one organic material layer, which is included in the intermediate layer, comprises a plurality of portions being separated from each other by the at least one groove” (please note that the intermediate layer in Choi et al.’s device comprises a pixel electrode), this feature is inherent in Choi et al.’s device because Choi et al. describes the structure of only one pixel.  Operational display device comprises pluralities of pixels, as is well known in the art, and wherein each pixel is separated from each other.
Park et al. is provided as evidence that operational display device comprises pluralities of pixels (see pixel electrodes 191 in figure 2), wherein each pixel is separated from each other.

In the alternative, You et al. teach in figure 1 and related text pixel electrode 41p (which is an intermediate layer) comprises a plurality of portions being separated from each other by the at least one groove.
Park et al., You et al., Hayashi et al., Kwon et al. and Choi et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Choi et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form at least one organic material layer, which is included in the intermediate layer to comprise a plurality of portions separated from each other by the at least one groove”, as taught by You et al., in Choi et al.’s device, in order to use the device in practical application which requires plurality of separated pixels.

Regarding claims 2 and 18, the combined device includes the inorganic layer comprises at least one of a metal layer or an inorganic insulating layer.

Regarding claim 3, Choi et al. teach in figure 1 and related text a pixel circuit comprising a thin film transistor 20 and a storage capacitor 103, each being electrically connected to the display element.  Choi et al. do not teach that the inorganic layer comprises the same material as that of a contact metal layer connecting the pixel circuit to the thin film transistor.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the inorganic layer comprises the same material as that of a contact metal layer connecting the pixel circuit to the thin film transistor, in prior art’s device in order to improve the contact resistance of the device.

Regarding claims 4 and 19, Choi et al. teach in figure 1 and related text that the at least one organic material layer comprises one or more selected from a hole transport layer, a hole injection layer, an electron injection layer, and an electron transport layer.

Regarding claim 5, Choi et al. teach in figure 1 and related text that the organic insulating layer has at least one opening EL adjacent to the groove, and in the combined device the inorganic layer directly contacts a lower layer under the organic insulating layer through the at least one opening. 

Regarding claim 6, Choi et al. teach in figure 8 and related text forming the at least one opening of the organic insulating layer comprises a first opening and a second opening H1-H7, the at least one groove (i.e. opening) being between the first opening and the second opening, and the inorganic layer directly contacts the lower layer through the first opening and the second opening, in prior art’s device in order to 

Regarding claim 7, in the combined device, the lower layer comprises an inorganic insulating layer (since said layers are alternatively deposited).

Regarding claims 10 and 28, Choi et al. teach in figure 8 and related text that the at least one groove comprises: a first hole defined in the inorganic layer; and a second hole or a recess defined in the organic insulating layer (see H1-H7).

Regarding claim 11, in the combined device, the multi-layered film comprises at least one lower insulating layer under the organic insulating layer, the at least one lower insulating layer comprising an inorganic insulating layer (since said layers are alternatively deposited).

Regarding claim 12, Choi et al. teach in figure 8 and related text that a bottom surface of the at least one groove is on a virtual surface between a top surface of the substrate and a top surface of the at least one lower insulating layer.

Regarding claims 13 and 30, Choi et al. teach in figure 8 and related text that the at least one lower insulating layer comprises an opening overlapping the at least one groove (since the opening and the groove are two parts of one opening).

Regarding claim 14, in the combined device, the multi-layered film further comprises at least one top insulating layer arranged on the organic insulating layer, the at least one top insulating layer comprising a hole overlapping the at least one groove (since said layers are alternatively deposited).

Regarding claim 16, Choi et al., Hayashi et al. and Kwon et al. teach substantially the entire claimed structure, as applied to claim 1, including a thin film transistor 20 in the second region, wherein a portion of the organic insulating layer covering the thin film transistor

Regarding claim 17, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the at least one groove to have an undercut shape in prior art’s device in order to improve the contact resistance of the device.

Regarding claim 20, Choi et al. teach in figure 1 and related text that the third region comprises an inorganic contact region adjacent to the at least one groove.

Regarding claims 21-22, Choi et al. teach in figure 8 and related text that the organic insulating layer has at least one opening in the third region and adjacent to the at least one groove (see figure 8), and the inorganic layer defines the inorganic contact region by directly contacting a lower inorganic layer under the organic insulating layer through the at least one opening (since said layers are alternatively deposited), and
wherein the lower inorganic layer comprises an inorganic insulating layer.

Regarding claim 24, Choi et al. teach in figures 1 and 8 and related text that the at least one groove comprises a first groove and a second groove apart from each other, and the inorganic contact region is between the first groove and the second groove.
Regarding claim 25, Choi et al. teach in figures 1 and 8 and related text that the multi-layered film further comprises at least one top insulating layer on the inorganic layer (since said layers are alternatively deposited), and the at least one top insulating layer has a hole corresponding to the at least one groove.

Regarding claim 29, in the combined device, the multi-layered film comprises at least one lower insulating layer under the organic insulating layer, the at least one lower insulating layer including an inorganic insulating layer (since said layers are alternatively deposited).

Regarding claims 31 and 35, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the opposite electrode only in the light emitting region 101 such that the opposite electrode is disconnected by the at least one groove, in prior art’s device in order to reduce the size of the device.

Regarding claims 32 and 36, Choi et al. teach in figures 1 and 8 and related text that the at least one groove comprises two adjacent grooves, and a partition wall 53 is located between two adjacent grooves.

Regarding claims 33 and 37, Choi et al. teach in figures 1 and 8 and related text that a portion of the at least one organic material layer 33 is disposed on a bottom surface of the at least one groove.

Regarding claims 34 and 38, Choi et al. teach in figure 1 and related text that an encapsulation layer 55 comprising at least one inorganic encapsulation layer and at least one organic encapsulation layer (since encapsulation layer 55 comprising alternatively layers of organic and inorganic materials), wherein a portion of the at least one organic encapsulation layer fills the at least one groove.



Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
7/25/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800